          Case 2:21-cv-00068-DWL Document 47 Filed 03/23/21 Page 1 of 2



 1
 2
 3
 4
 5                        IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   San Carlos Apache Tribe,                         No. CV-21-00068-PHX-DWL
 9                  Plaintiff,                        ORDER
10   v.
11   United States Forest Service, et al.,
12                  Defendants.
13
14            IT IS ORDERED that Plaintiff and Federal Defendants’ Joint Motion to Stay
15   Proceedings (Doc. 46) is granted. This action is stayed pending the Forest Service’s
16   publication of a future Final Environmental Impact Statement (“FEIS”) and Draft Record
17   of Decision (“DROD”) for the Resolution Copper Project and Land Exchange.
18            IT IS FURTHER ORDERED that, pursuant to the Joint Stipulation between
19   Plaintiffs and the Federal Defendants (Doc. 40), the Forest Service will (1) provide 60
20   days’ notice to Plaintiff’s counsel and the public before any Notice of Availability of the
21   FEIS is published in the Federal Register for the subject Land Exchange and Project and
22   (2) file such notice with this Court.
23            IT IS FURTHER ORDERED that, within ten days of the issuance of the notice
24   described in the paragraph above, the parties will jointly propose a schedule for the filing
25   of Plaintiff’s amended complaint and for briefing any motion for temporary restraining
26   order or preliminary injunction, with the goal of providing the Court sufficient time to
27   hold oral argument and rule on any such motion prior to the Forest Service’s anticipated
28   date of conveyance of the federal lands.
      Case 2:21-cv-00068-DWL Document 47 Filed 03/23/21 Page 2 of 2



 1         IT IS FURTHER ORDERED that the parties shall submit a status report to this
 2   Court 12 weeks from the date of this Order and every 12 weeks thereafter.
 3         Dated this 23rd day of March, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
